Exhibit 10.18

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

NOTICE OF STOCK OPTION AWARD

 

Grantee’s Name and Address:                                         
                                             
                                                                                
                                          
                                           

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Adicet Bio, Inc. 2015 Stock Incentive Plan, as amended from
time to time (the “Plan”), the Adicet Bio, Inc. Israeli Sub-Plan to the Plan
(the “Israeli Sub-Plan”) and the Stock Option Award Agreement (the “Option
Agreement”) attached hereto, as follows. Unless otherwise defined herein, the
terms defined in the Plan or in the Israeli Sub-Plan, as the case may be, shall
have the same defined meanings in this Notice.

 

Award Number                                         
                                            Date of Award  
                                                                                
  Vesting Commencement Date                                         
                                            Exercise Price per Share   $
                                                                               
Total Number of Shares Subject to the Option (the “Shares”)  
                                                                               
   Total Exercise Price   $                                          
                                        Tax Route:  
                                                                 Capital Gain
Expiration Date:                                         
                                            Post-Termination Exercise Period:
    Three (3) Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and the other limitations set forth
in this Notice, the Plan, the Israeli Sub-Plan and the Option Agreement, the
Option may be exercised, in whole or in part, in accordance with the following
schedule:

[25% of the Shares subject to the Option shall vest twelve (12) months after the
Vesting Commencement Date, and 1/36th of the remaining unvested Shares subject
to the Option shall vest on each of the next thirty-six (36) monthly
anniversaries of the Vesting Commencement Date thereafter.]1

 

 

1 

Insert for new-hire grants.

 

1



--------------------------------------------------------------------------------

[1/48th of the Shares subject to the Option shall vest on each monthly
anniversary of the Vesting Commencement Date.]2

During any authorized leave of absence, the vesting of the Shares shall be
suspended after the leave of absence exceeds a period of three (3) months.
Vesting of the Shares shall resume upon the Grantee’s termination of the leave
of absence and return to Continuous Service. The Vesting Schedule of the Shares
shall be extended by the length of the suspension.

In the event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall terminate concurrently with the
termination of the Grantee’s Continuous Service, except as otherwise determined
by the Administrator.

[Remainder of Page Left Intentionally Blank]

 

 

2 

Insert for refresh grants.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Israeli Sub-Plan and the Option Agreement.

 

ADICET BIO, INC., a Delaware corporation By:  

                                         

Name:  

 

Title:  

 

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THE OPTION OR ACQUIRING SHARES
HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
NOTICE, THE OPTION AGREEMENT, OR THE PLAN (INCLUDING THE ISRAELI SUB-PLAN) SHALL
CONFER UPON THE GRANTEE ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION
OF THE GRANTEE’S CONTINUOUS SERVICE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE
GRANTEE’S RIGHT OR THE RIGHT OF THE COMPANY OR RELATED ENTITY TO WHICH THE
GRANTEE PROVIDES SERVICES TO TERMINATE THE GRANTEE’S CONTINUOUS SERVICE, WITH OR
WITHOUT CAUSE, AND WITH OR WITHOUT NOTICE. THE GRANTEE ACKNOWLEDGES THAT UNLESS
THE GRANTEE HAS A WRITTEN EMPLOYMENT AGREEMENT WITH THE COMPANY TO THE CONTRARY,
THE GRANTEE’S STATUS IS AT WILL.

The Grantee acknowledges receipt of a copy of the Plan, the Israeli Sub-Plan,
the trust agreement between the Company and the Trustee (the “Trust Agreement”)
the Option Agreement, and represents that he or she is familiar with the terms
and provisions thereof, and hereby accepts the Option subject to all of the
terms and provisions hereof and thereof. The Grantee has reviewed this Notice,
the Plan, the Israeli Sub-Plan and the Option Agreement in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Notice, and fully understands all provisions of this Notice, the Plan the
Israeli Sub-Plan and the Option Agreement. The Grantee hereby agrees that all
questions of interpretation and administration relating to this Notice, the
Plan, the Israeli Sub-Plan and the Option Agreement shall be resolved by the
Administrator in accordance with Section 18 of the Option Agreement. The Grantee
further agrees to the venue selection in accordance with Section 19 of the
Option Agreement. The Grantee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

Grantee represents that Grantee is a resident of the State of Israel for tax
purposes on the date of allocation and agrees to notify the Company upon any
change in the residence address indicated above and acknowledges that if Grantee
ceases to be an Israeli resident or if Grantee’s engagement with the Company is
terminated, the Option and/or Shares shall remain subject to Section 102, the
Trust Agreement, the Plan, the Israeli Sub-Plan and this Option Agreement.

Grantee declares that she/he is familiar with Section 102 of the Ordinance and
the regulations and rules promulgated thereunder, including without limitations
the provisions of the applicable tax route, and agrees to comply with such
provisions, as amended from time to time. The Grantee authorizes the Company to
provide the Trustee with any information required for the purpose of executing
its obligations under the Ordinance, including without limitation information
about the Option and the Shares, income tax rates, salary bank account, contact
details and identification number. The Grantee warrants and undertakes that at
the time of grant of the Option herein, or as a consequence of the grant, the
Grantee is not and will not become a holder of a “controlling interest” in the
Company, as such term is defined in Section 32(9) of the Ordinance.

 

4



--------------------------------------------------------------------------------

Dated:                            Signed:  
                                                                      Grantee

 

5



--------------------------------------------------------------------------------

Award Number:                     

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

1.    Grant of Option. Adicet Bio, Inc., a Delaware corporation (the “Company”),
hereby grants to the Grantee (the “Grantee”) named in the Notice of Stock Option
Award (the “Notice”), an option (the “Option”) to purchase the Total Number of
Shares of Common Stock subject to the Option (the “Shares”) set forth in the
Notice, at the Exercise Price per Share set forth in the Notice (the “Exercise
Price”) subject to the terms and provisions of the Notice, this Stock Option
Award Agreement (the “Option Agreement”), the Company’s 2015 Stock Incentive
Plan, as amended from time to time (the “Plan”) and the Adicet Bio, Inc. Israeli
Sub-Plan to the Plan (the “Israeli Sub-Plan”), and the Trust Agreement, which
are incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan and/or in the Israeli Sub-Plan, as the case may be, shall
have the same defined meanings in this Option Agreement.

The Shares shall be held in trust under the terms and conditions of the “capital
gain route” under Section 102 of the Ordinance during the Lock-Up Period.

2.    Exercise of Option.

(a)    Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan, the Israeli Sub-Plan and this Option
Agreement. The Option shall be subject to the provisions of Section 11 of the
Plan relating to the exercisability or termination of the Option in the event of
a Corporate Transaction. The Grantee shall be subject to reasonable limitations
on the number of requested exercises during any monthly or weekly period as
determined by the Administrator. In no event shall the Company issue fractional
Shares.

(b)    Method of Exercise. The Option shall be exercisable by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.

 

1



--------------------------------------------------------------------------------

(c)    Taxes. The Grantee shall be taxed in Israel in accordance with the
provisions under Section 102 of the Ordinance, including the provisions the
regulations and any tax ruling or agreement obtained by the Company with regard
to the Plan. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares. Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations. Furthermore, in the
event of any determination that the Company has failed to withhold a sum
sufficient to pay all withholding taxes due in connection with the Option, the
Grantee agrees to pay the Company the amount of such deficiency in cash within
five (5) days after receiving a written demand from the Company to do so,
whether or not the Grantee is an employee of the Company at that time.

3.    Grantee’s Representations. The Grantee understands that neither the Option
nor the Shares exercisable pursuant to the Option have been registered under the
Securities Act of 1933, as amended or any United States securities laws. In the
event the Shares purchasable pursuant to the exercise of the Option have not
been registered under the Securities Act of 1933, as amended, at the time the
Option is exercised, the Grantee shall, if requested by the Company,
concurrently with the exercise of all or any portion of the Option, deliver to
the Company his or her Investment Representation Statement in the form attached
hereto as Exhibit B.

4.    Method of Payment. Payment of the Exercise Price shall be made by any of
the following, or a combination thereof, at the election of the Grantee;
provided, however, that such exercise method does not then violate any
Applicable Law (including the Ordinance) and, provided further, that the portion
of the Exercise Price equal to the par value of the Shares must be paid in cash
or other legal consideration permitted by the Delaware General Corporation Law:

(a)    cash;

(b)    check;

(c)    if the exercise occurs on or after the Registration Date, surrender of
Shares held for the requisite period, if any, necessary to avoid a charge to the
Company’s earnings for financial reporting purposes, or delivery of a properly
executed form of attestation of ownership of Shares as the Administrator may
require which have a Fair Market Value on the date of surrender or attestation
equal to the aggregate Exercise Price of the Shares as to which the Option is
being exercised; or

(d)    if the exercise occurs on or after the Registration Date, payment through
a broker-dealer sale and remittance procedure pursuant to which the Grantee
(i) shall provide written instructions to a Company-designated brokerage firm to
effect the immediate sale of some or all of the purchased Shares and remit to
the Company sufficient funds to cover the aggregate exercise price payable for
the purchased Shares and (ii) shall provide written directives to the Company to
deliver the certificates for the purchased Shares directly to such brokerage
firm in order to complete the sale transaction.

 

2



--------------------------------------------------------------------------------

5.    Restrictions on Exercise. The Option may not be exercised if the issuance
of the Shares subject to the Option upon such exercise would constitute a
violation of any Applicable Laws. In addition, the Option may not be exercised
until such time as the Plan has been approved by the stockholders of the
Company, and the Israeli Sub-Plan has been approved by the ITA. If the exercise
of the Option within the applicable time periods set forth in Sections 6, 7 and
8 of this Option Agreement is prevented by the provisions of this Section 5, the
Option shall remain exercisable until one (1) month after the date the Grantee
is notified by the Company that the Option is exercisable, but in any event no
later than the Expiration Date set forth in the Notice.

6.    Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, other than for Cause, the Grantee may, but only
during the Post-Termination Exercise Period, exercise the portion of the Option
that was vested at the date of such termination (the “Termination Date”). The
Post-Termination Exercise Period shall commence on the Termination Date. In the
event of termination of the Grantee’s Continuous Service for Cause, the
Grantee’s right to exercise the Option shall, except as otherwise determined by
the Administrator, terminate concurrently with the termination of the Grantee’s
Continuous Service (also the “Termination Date”). In no event, however, shall
the Option be exercised later than the Expiration Date set forth in the Notice.
In the event of the Grantee’s change in status from Employee, Director or
Consultant to any other status of Employee, Director or Consultant, the Option
shall remain in effect and the Option shall continue to vest in accordance with
the Vesting Schedule set forth in the Notice, provided however, that the Option
may be subject to a different tax route, following such change in status. Except
as provided in Sections 7 and 8 below, to the extent that the Option was
unvested on the Termination Date, or if the Grantee does not exercise the vested
portion of the Option within the Post-Termination Exercise Period, the Option
shall terminate.

7.    Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (but in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date. To the extent that the Option was unvested on
the Termination Date, or if the Grantee does not exercise the vested portion of
the Option within the time specified herein, the Option shall terminate.
Section 22(e)(3) of the Code provides that an individual is permanently and
totally disabled if he or she is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or which has lasted or can be expected
to last for a continuous period of not less than twelve (12) months.

8.    Death of Grantee. In the event of the termination of the Grantee’s
Continuous Service as a result of his or her death, or in the event of the
Grantee’s death during the Post-Termination Exercise Period or during the twelve
(12) month period following the Grantee’s termination of Continuous Service as a
result of his or her Disability, the person who acquired the right to exercise
the Option pursuant to Section 9 may exercise the portion of the Option that was
vested at the date of termination within twelve (12) months commencing on the
date of death (but in no event later than the Expiration Date). To the extent
that the Option was unvested on the date of death, or if the vested portion of
the Option is not exercised within the time specified herein, the Option shall
terminate.

 

3



--------------------------------------------------------------------------------

9.    Transferability of Option. Prior to the payment of the tax applicable
under law, including under Section 102 (the “Applicable Tax”), the Options
and/or the Shares or rights arising therefrom shall not be transferable or
assignable, shall not be subject to any mortgage, liens, attachment or other
encumbrance, and no power or attorney or note of transfer shall be issued in
respect thereof, whether such instrument enter into force immediately or at
future date, excluding transfer by power of a last will or under law and all
subject to the terms of the Plan and the Israeli Sub-Plan. Should the Options or
Shares have been transferred pursuant to the provisions of a last testamentary
instrument or under applicable law, Section 102 shall apply to the heirs or
transferees of the deceased Grantee. Subject to Section 102, the Trustee shall
not transfer the Options and/or the Shares to the Grantee’s name, and shall not
transfer the consideration received from the sale of the Shares to the Grantee,
unless one of the following conditions shall be fulfilled: (a) the Grantee
provided the Trustee with a certificate from the Assessing Officer that the
Applicable Tax has been paid; or (b) the Grantee paid the Trustee an amount
equaling to the amount of tax applicable in accordance with Section 102 (the
“Taxable Consideration”) for such sale, and the Trustee checked the manner of
calculating the payable amount, at its sole discretion, and was fully satisfied
that the calculation was performed accurately and lawfully; or (c) the Trustee
deducted the applicable tax in accordance with Section 102 of the Taxable
Consideration, or any other amount as shall be approved by the Assessing
Officer, from the consideration it received from the sale of the Option and/or
the Shares. Notwithstanding the foregoing, the Grantee may designate one or more
beneficiaries of the Grantee’s Option in the event of the Grantee’s death on a
beneficiary designation form provided by the Administrator. Following the death
of the Grantee, the Option, to the extent provided in Section 8, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution. Notwithstanding the foregoing, no Option may be
transferred in violation of Applicable Law, including any applicable securities
exemption. The terms of the Option shall be binding upon the executors,
administrators, heirs, successors and transferees of the Grantee.

10.    Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

11.    Company’s Right of First Refusal. The Grantee acknowledges and agrees
that the Shares are subject to a right of first refusal (“Right of First
Refusal”) as set forth in the Bylaws of the Company, which Right of First
Refusal is incorporated herein by reference irrespective of whether the Bylaws
are amended at some future date to remove the Right of First Refusal therefrom,
and that, except in compliance with such Right of First Refusal, neither the
Grantee nor a transferee (either being sometimes referred to herein as the
“Holder”) shall sell, hypothecate, encumber or otherwise transfer any Shares or
any right or interest therein.

 

4



--------------------------------------------------------------------------------

12.    Stop-Transfer Notices. In order to ensure compliance with the
restrictions on transfer set forth in this Option Agreement, the Notice the
Plan, or the Israeli Sub-Plan, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records.

13.    Refusal to Transfer. The Company shall not be required (i) to transfer on
its books any Shares that have been sold or otherwise transferred in violation
of any of the provisions of this Option Agreement or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends to any purchaser or
other transferee to whom such Shares shall have been so transferred.

14.    Tax Consequences.

(a)    The Grantee may incur tax liability as a result of the Grantee’s purchase
or disposition of the Shares. THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE
EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

(b)    Notwithstanding the Company’s good faith determination of the Fair Market
Value of the Company’s Common Stock for purposes of determining the Exercise
Price Per Share of the Option as set forth in the Notice, the taxing authorities
may assert that the Fair Market Value of the Common Stock on the Date of Award
was greater than the Exercise Price Per Share. Under Section 409A of the Code,
if the Exercise Price Per Share of the Option is less than the Fair Market Value
of the Common Stock on the Date of Award, the Option may be treated as a form of
deferred compensation and the Grantee, if a U.S. taxpayer, may be subject to an
acceleration of income recognition, an additional 20% tax, plus interest and
possible penalties. The Company makes no representation that the Option will
comply with Section 409A of the Code and makes no undertaking to prevent
Section 409A of the Code from applying to the Option or to mitigate its effects
on any deferrals or payments made in respect of the Option. The Grantee, if a
U.S. taxpayer, is encouraged to consult a tax adviser regarding the potential
impact of Section 409A of the Code.

15.    Lock-Up Agreement.

(a)    Agreement. The Grantee, if requested by the Company and the lead
underwriter of any public offering of the Common Stock (the “Lead Underwriter”),
hereby irrevocably agrees not to sell, contract to sell, grant any option to
purchase, transfer the economic risk of ownership in, make any short sale of,
pledge or otherwise transfer or dispose of any interest in any Common Stock or
any securities convertible into or exchangeable or exercisable for or any other
rights to purchase or acquire Common Stock (except Common Stock included in such
public offering or acquired on the public market after such offering) during the
180-day period following the effective date of a registration statement of the
Company filed under the Securities Act of 1933, as amended, or such shorter or
longer period of time as the Lead Underwriter shall specify. The Grantee further
agrees to sign such documents as may be requested by the Lead Underwriter to
effect the foregoing and agrees that the Company may impose stop-transfer
instructions with respect to such Common Stock subject to the lock-up period
until the end of such period. The Company and the Grantee acknowledge that each
Lead Underwriter of a public offering of the Company’s stock, during the period
of such offering and for the lock-up period thereafter, is an intended
beneficiary of this Section 15.

 

5



--------------------------------------------------------------------------------

(b)    No Amendment Without Consent of Underwriter. During the period from
identification of a Lead Underwriter in connection with any public offering of
the Company’s Common Stock until the earlier of (i) the expiration of the
lock-up period specified in Section 15(a) in connection with such offering or
(ii) the abandonment of such offering by the Company and the Lead Underwriter,
the provisions of this Section 15 may not be amended or waived except with the
consent of the Lead Underwriter.

16.    Entire Agreement: Governing Law. The Notice, the Plan, the Israeli
Sub-Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Grantee
with respect to the subject matter hereof, and may not be modified adversely to
the Grantee’s interest except by means of a writing signed by the Company and
the Grantee. Nothing in the Notice, the Plan, the Israeli Sub-Plan and this
Option Agreement (except as expressly provided therein) is intended to confer
any rights or remedies on any persons other than the parties. The Notice, the
Plan and this Option Agreement are to be construed in accordance with and
governed by the internal laws of the State of California without giving effect
to any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. The Israeli Sub-Plan is to be construed in
accordance with and governed by the laws of the State of Israel, in all tax
related matters. Should any provision of the Notice, the Plan, the Israeli
Sub-Plan or this Option Agreement be determined to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

17.    Construction. The captions used in the Notice and this Option Agreement
are inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

18.    Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan, the Israeli Sub-Plan,
or this Option Agreement shall be submitted by the Grantee or by the Company to
the Administrator. The resolution of such question or dispute by the
Administrator shall be final and binding on all persons.

19.    Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 9 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Option Agreement shall be brought
in the United States District Court for the Northern District of California (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a California state court in the County of San Francisco) and that the parties
shall submit to the jurisdiction of such court. The parties irrevocably waive,
to the fullest extent permitted by law, any objection the party may have to the
laying of venue for any such suit, action or proceeding brought in such court.
If any one or more provisions of this Section 19

 

6



--------------------------------------------------------------------------------

shall for any reason be held invalid or unenforceable, it is the specific intent
of the parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable. Notwithstanding,
any suit, action, or proceeding arising out of or relating directly and
specifically to the Israeli Sub-Plan shall be brought in the competent Israeli
District Court and that the parties shall submit to the jurisdiction of such
court.

20.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

21.    Confidentiality. To the extent required by Applicable Law, the Company
shall provide to the Grantee, during the period the Option is outstanding,
copies of financial statements of the Company at least annually. The Grantee
understands and agrees that such financial statements are confidential and shall
not be disclosed by the Grantee, to any entity or person, for any reason, at any
time, without the prior written consent of the Company, unless required by law.
If disclosure of such financial statements is required by law, whether through
subpoena, request for production, deposition, or otherwise, the Grantee promptly
shall provide written notice to Company, including copies of the subpoena,
request for production, deposition, or otherwise, within five (5) business days
of their receipt by the Grantee and prior to any disclosure so as to provide
Company an opportunity to move to quash or otherwise to oppose the disclosure.
Notwithstanding the foregoing, the Grantee may disclose the terms of such
financial statements to his or her spouse or domestic partner, and for
legitimate business reasons, to legal, financial, and tax advisors.

END OF AGREEMENT

 

7



--------------------------------------------------------------------------------

EXHIBIT A

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

EXERCISE NOTICE

[COMPANY ADDRESS]

Attention: Secretary

1.    Effective as of today,                     , the undersigned (the
“Grantee”) hereby elects to exercise the Grantee’s option to purchase
                 shares of the Common Stock (the “Shares”) of Adicet Bio, Inc.,
(the “Company”) under and pursuant to the Company’s 2015 Stock Incentive Plan,
as amended from time to time (the “Plan”), the Adicet Bio, Inc. Israeli Sub-Plan
to the Plan (the “Israeli Sub-Plan”) and the Stock Option Award Agreement (the
“Option Agreement”) and Notice of Stock Option Award (the “Notice”) dated
                    . Unless otherwise defined herein, the terms defined in the
Plan shall have the same defined meanings in this Exercise Notice.

2.    Representations of the Grantee. The Grantee acknowledges that the Grantee
has received, read and understood the Notice, the Plan and the Option Agreement
and agrees to abide by and be bound by their terms and conditions.

3.    Rights as Stockholder. Until the stock certificate evidencing such Shares
is issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

The Grantee shall enjoy rights as a stockholder until such time as the Grantee
disposes of the Shares or the Company and/or its assignee(s) exercises the Right
of First Refusal. Upon such exercise, the Grantee shall have no further rights
as a holder of the Shares so purchased except the right to receive payment for
the Shares so purchased in accordance with the provisions of the Option
Agreement, and the Grantee shall forthwith cause the certificate(s) evidencing
the Shares so purchased to be surrendered to the Company for transfer or
cancellation.

4.    Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.

5.    Tax Consultation. The Grantee understands that the Grantee may suffer
adverse tax consequences as a result of the Grantee’s purchase or disposition of
the Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

 

1



--------------------------------------------------------------------------------

6.    Taxes. The Grantee agrees to satisfy all applicable federal, state and
local income and employment tax withholding obligations and herewith delivers to
the Company the full amount of such obligations or has made arrangements
acceptable to the Company to satisfy such obligations.

7.    Restrictive Legends. The Grantee understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Shares
together with any other legends that may be required by the Company or by state
or federal securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT OR, IN THE OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS IN COMPLIANCE THEREWITH.

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND A RIGHT OF FIRST REFUSAL HELD BY THE ISSUER OR ITS ASSIGNEE(S)
AS SET FORTH IN THE OPTION AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER
OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND RIGHT OF FIRST REFUSAL ARE BINDING ON
TRANSFEREES OF THESE SHARES.

8.    Successors and Assigns. The Company may assign any of its rights under
this Exercise Notice to single or multiple assignees, and this agreement shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon the Grantee and his or her heirs, executors, administrators,
successors and assigns.

9.    Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

10.    Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

 

2



--------------------------------------------------------------------------------

11.    Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the Applicable Laws. Should any provision of
this Exercise Notice be determined by a court of law to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable.

12.    Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

13.    Further Instruments. The parties agree to execute such further
instruments and to take such further action as may be reasonably necessary to
carry out the purposes and intent of this agreement.

14.    Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

[Remainder of Page Left Intentionally Blank]

 

3



--------------------------------------------------------------------------------

Submitted by:     Accepted by: GRANTEE:     ADICET BIO, INC. By:  

                    

    By:  

                    

Name:  

                                         

   

Name:

 

                                         

      Title:  

                    

Address:     Address:                                     
                                                                     
                                                                              
                                                            
                                                                     
                                                                              
                                                            
                                                                     
                                                                              
                       

 

4



--------------------------------------------------------------------------------

EXHIBIT B

ADICET BIO, INC. 2015 STOCK INCENTIVE PLAN

INVESTMENT REPRESENTATION STATEMENT

 

GRANTEE:                                                                 
COMPANY:    ADICET BIO, INC. SECURITY:    COMMON STOCK NUMBER OF SHARES:   
                                                              DATE:   
                                                             

In connection with the purchase of the above-listed Securities, the undersigned
Grantee represents to the Company the following:

(a)    Grantee is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Securities. Grantee is
acquiring these Securities for investment for Grantee’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Securities
Act”).

(b)    Grantee acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon among other things, the bona fide nature of Grantee’s
investment intent as expressed herein. Grantee further understands that the
Securities must be held indefinitely unless they are subsequently registered
under the Securities Act or an exemption from such registration is available.
Grantee further acknowledges and understands that the Company is under no
obligation to register the Securities. Grantee understands that the certificate
evidencing the Securities will be imprinted with a legend which prohibits the
transfer of the Securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.

(c)    Grantee is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to the Grantee, the exercise will be exempt from
registration under the Securities Act. In the event the Company becomes subject
to the reporting requirements of Section 13 or 15(d) of the Securities Exchange
Act of 1934, ninety (90) days thereafter (or such longer period as any market
stand-off agreement may require) the Securities exempt under Rule 701 may be
resold, except in the case of affiliates, such Securities may be resold subject
to the satisfaction of the applicable conditions specified by Rule 144,
including: (1) the availability of certain public information about the Company,
(2) the amount of Securities being sold during any three month period not
exceeding specified limitations, (3) the resale being made in an unsolicited
“broker’s transaction,” in transactions directly with a “market maker” or
“riskless principal transactions” (as said terms are defined under the
Securities Exchange Act of 1934) and (4) the timely filing of a Form 144, if
applicable.

 

1



--------------------------------------------------------------------------------

In the event that the Company does not qualify under Rule 701 at the time of the
grant of the Option, then the Securities may be resold in certain limited
circumstances subject to the provisions of Rule 144, which may require: the
availability of current public information about the Company; the resale to
occur more than a specified period after the purchase and full payment (within
the meaning of Rule 144) for the Securities; and, in the case of the sale of
Securities by an affiliate, the satisfaction of the conditions set forth in
sections (2), (3) and (4) of the paragraph immediately above.

(d)    Grantee further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Grantee understands that no assurances can be given that any
such other registration exemption will be available in such event.

(e)    Grantee represents that Grantee is a resident of the State of Israel.

 

Signature of Grantee: By:  

                                         

Date:  

 

 

2